Title: To James Madison from Albert Gallatin, ca. 2 October 1809
From: Gallatin, Albert
To: Madison, James


Letter not found. Ca. 2 October 1809. Offered for sale in Parke-Bernet Catalogue No. 1516 (1954), item 274, which describes the letter as a ten-line note regarding the “claim of Govr. Harrison for an annual compensation … respectfully submitted to the President,” docketed at the top “Vincennes, August 30th, 1809,” and endorsed by JM, “Approved.” Also mentioned in Gallatin to William Henry Harrison, 27 Sept. 1809, where Gallatin acknowledged Harrison’s letter of 30 Aug. 1809 [not found] requesting payment for his management of the Wabash saline and an inquiry into that management; Gallatin promised to lay the letter before JM “on his return to the Seat of Government” (Carter, Territorial Papers, Indiana, 7:672).
